
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


SIXTH AMENDMENT AND CONSENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

        THIS SIXTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of June 1, 2004 (this "Amendment"), to the Second Amended
and Restated Credit Agreement, dated as of September 30, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among General Electric Capital Corporation, as Agent and Lender
("Agent"), Inverness Medical Innovations, Inc. ("Innovations"), Wampole
Laboratories, Inc. and Inverness Medical (UK) Holdings Limited, as borrowers
("Borrowers"), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, co-syndication agent and lender, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the "Lenders") and Amendment to the Post-Closing Letter to the
Credit Agreement dated January 20, 2004 (as amended, the "Post-Closing Letter").

WITNESSETH

        WHEREAS, Borrowers have notified Agent that Inverness Medical
Switzerland GmbH ("Swissco") desires to acquire, through a newly acquired
wholly-owned subsidiary of Swissco organized in Germany ("Acquisition Newco"),
one hundred percent (100%) of the issued and outstanding equity interests of
(i) Viva Diagnostika—Diagnostische Produkte—GmbH ("Viva") from Bernd Stammel,
Susanne Stammel, Dr. Willi Wegst, Gerda Wegst, Dr. Heinz-Peter Nachreiner and
Gabriele Beutler-Nachreiner (collectively, the "Viva Stockholders"), and
(ii) DMD, Dienstleistungen & Vertrieb fûr Medizin und Diagnostik GmbH ("DMD")
from the Viva Stockholders and DMD AG, a German corporation (collectively, the
"Selling Stockholders"), in each case pursuant to a purchase agreement. The
purchase of Viva and DMD are collectively referred to herein as the "Viva and
DMD Purchase";

        WHEREAS, the Viva and DMD Purchase is not a Permitted Acquisition (as
defined in the Credit Agreement) and therefore is prohibited under Section 6.1
of the Credit Agreement;

        WHEREAS, the acquisition of Acquisition Newco is prohibited under
Section 6.1 of the Credit Agreement;

        WHEREAS, a portion of each purchase price shall be paid in the form of
shares of stock of Inverness Medical Innovations, Inc. ("Innovations") and the
issuance of such shares by Innovations is prohibited under Section 6.5 of the
Credit Agreement;

        WHEREAS, the Borrowers have notified the Agent that Scandinavian Micro
Biodevices Aps ("SMB") desires to purchase approximately 27% of the outstanding
equity of a newly formed entity ("Investment Newco") in exchange for the
contribution by SMB of its rights in and to that certain Danish patent
application (#PA 2003-01764) (the "Patent") to Investment Newco (the "U.C. Light
Investment");

        WHEREAS, the purchase of equity of Investment Newco is prohibited by
Section 6.2 of the Credit Agreement;

        WHEREAS, the contribution by SMB of its rights in and to the Patent is
prohibited by Section 6.8 of the Credit Agreement;

        WHEREAS, Borrowers have notified Agent that Inverness Medical
Innovations, Inc. ("Innovations"), through a newly formed wholly-owned
subsidiary ("Merger Newco"), desires to acquire one hundred percent (100%) of
the issued and outstanding stock of Advantage Diagnostics Corporation ("ADC") by
way of a merger (the "ADC Merger") with or into Merger Newco in exchange for
consideration of $2,500,000 in cash, pursuant to which Merger Newco shall be the
surviving entity;

--------------------------------------------------------------------------------




        WHEREAS, pursuant to the letter of intent signed by Innovations,
Innovations shall also pay $1,500,000 to ADC's current stockholders as
additional compensation for the merger upon proof of feasibility of the ADC HIV
test (the "Additional Merger Compensation");

        WHEREAS, the ADC Merger is not a Permitted Acquisition and therefore is
prohibited under Section 6.1 of the Credit Agreement;

        WHEREAS, the formation of Merger Newco is prohibited under Section 6.1
of the Credit Agreement;

        WHEREAS, Borrowers have notified Agent that Inverness Medical (UK)
Holdings, Ltd ("Inverness UK") desires to acquire one hundred percent (100%) of
the issued and outstanding equity interest of IV Diagnostics Limited, a holding
company formed under the laws of the United Kingdom ("IV Diagnostics") from Dror
Yeffet and Mihal Jacobi (the "IV Diagnostics Purchase" and together with the
Viva and DMD Purchase, the U.C. Light Investment and the ADC Merger, the
"Proposed Transactions");

        WHEREAS, Borrowers have requested that Agent and Requisite Lenders
consent to the Proposed Transactions on the terms and conditions set forth
herein; and

        WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit
Agreement and the Post-Closing Letter, in the manner, and on the terms and
conditions, provided for herein.

        NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

        2.    Consent to Acquisition of Acquisition Newco.    As of the
Effective Date (as defined below), Agent and Requisite Lenders hereby agree that
the consummation of the purchase of Acquisition Newco shall not create a breach
under Sections 6.1 of the Credit Agreement, provided that (a) the purchase price
paid by or on behalf of Swissco for Acquisition Newco shall not exceed €30,000,
(b) Acquisition Newco shall have assets consisting of at least €25,000 (the
"Assets") at the time of such acquisition, (c) Acquisition Newco shall have no
property or other assets, other than the Assets, (d) no Credit Party shall
transfer any funds or assets (other than funds or assets necessary to pay the
purchase price in connection with the Viva and DMD Purchase, which funds or
assets shall in no event exceed the Viva and DMD Purchase Price (as defined
below)) to Acquisition Newco prior to the consummation of the Viva and DMD
Purchase, and (e) Acquisition Newco shall not conduct any business prior to the
consummation of the Viva and DMD Purchase.

        3.    Consent to Viva and DMD Purchase.    As of the Effective Date,
Agent and Requisite Lenders hereby agree that the consummation of the Viva and
DMD Purchase shall not create a breach under Sections 6.1 or 6.5 of the Credit
Agreement, provided that:

        (a)   (i) Agent shall have received evidence satisfactory to Agent that
each of the conditions precedent to a Permitted Acquisition set forth in
Section 6.1(i)—(xi) of the Credit Agreement have been satisfied in connection
with the Viva and DMD Purchase (other than the conditions set forth in
Section 6.1(i), Section 6.1(v), Section 6.1(viii) and Section 6.1(ix) which are
hereby waived, provided that (A) the Credit Parties do not expend any cash in
connection with the Viva and DMD Purchase other than for costs and expenses and
cash payments to the Selling Stockholders and or DMD AG which do not exceed
(x) €2,821,000 in the aggregate with respect to the Viva and DMD Purchase (the
"Viva and DMD Purchase Price"), and (B) all Indebtedness, Guaranteed
Indebtedness, contingent obligations and other liabilities (other than ordinary
course trade payables) of each of Viva and DMD incurred, assumed or otherwise
reflected on the consolidated

2

--------------------------------------------------------------------------------



balance sheet of Borrowers and each of Viva and DMD after giving effect to such
Viva and DMD Purchase are paid, and all Liens (other than Permitted
Encumbrances) on the assets and stock of each of Viva and DMD are terminated,
concurrently with the consummation of the Viva and DMD Purchase), and
(ii) within thirty (30) days after the consummation of the Viva and DMD
Purchase, each of Viva and DMD shall grant a first priority perfected security
interest (subject to Permitted Encumbrances) in all of its respective assets to
secure the Obligations of the European Credit Parties and execute all documents
and take all actions (including obtaining landlord waivers in form and substance
reasonably satisfactory to Agent) requested by Agent in connection therewith;

        (b)   Within thirty (30) days after the consummation of the Viva and DMD
Purchase, Agent shall have received (i) a Guaranty and Joinder Agreement, in
each case, in form and substance satisfactory to Agent, pursuant to which each
of Acquisition Newco, Viva and DMD agrees to guarantee the Obligations of the
European Credit Parties under the Loan Documents and become a party to the Loan
Documents; (ii) a Pledge Agreement (the "Viva and DMD Pledge Agreement"), in
form and substance satisfactory to Agent, pursuant to which Acquisition Newco
pledges one hundred percent (100%) of the issued and outstanding equity interest
of each of Viva and DMD (the "Pledged Stock") to Agent, in each case duly
executed and delivered by an authorized officer of Viva, DMD and/or Acquisition
Newco, as applicable; and (iii) a Pledge Agreement or a pledge amendment (the
"Acquisition Newco Pledge Agreement"), in form and substance satisfactory to
Agent, pursuant to which Swissco pledges one hundred percent (100%) of the
issued and outstanding equity interest of Acquisition Newco (the "Acquisition
Newco Stock") to Agent, duly executed by an authorized officer of Acquisition
Newco or Swissco, as applicable;

        (c)   Within thirty (30) days after the consummation of the Viva and DMD
Purchase, Agent shall have received original certificates, if any, representing
the Pledged Stock pledged by Acquisition Newco pursuant to the terms of the Viva
and DMD Pledge Agreement;

        (d)   Within thirty (30) days after the consummation of the Viva and DMD
Purchase, Agent shall have received an original certificate, if any,
representing the Acquisition Newco Stock pledged by Swissco pursuant to the
terms of the Acquisition Newco Pledge Agreement;

        (e)   Within thirty (30) days, or such longer period as Agent may
consent to in its sole discretion, after the consummation of the Viva and DMD
Purchase, Agent shall have received tri-party blocked account agreements, in
form and substance reasonably satisfactory to Agent, duly executed and delivered
by each of Acquisition Newco, Viva and DMD and each bank where Acquisition
Newco, Viva or DMD has established a deposit or disbursement account (other than
payroll accounts), in each case in accordance with the requirements set forth in
Section 1.8 and Annex C of the Credit Agreement;

        (f)    Agent shall have received (x) updated Schedules 3.1, 3.2, 3.6,
3.7, 3.8, 3.15, 3.19 and 5.1 to the Credit Agreement and (y) a revised
Exhibit A-1 updated to include Material Contracts, if any, to which any of
Acquisition Newco, Viva or DMD is a party, each in form and substance
satisfactory to Agent, after giving pro forma effect to the Viva and DMD
Purchase;

        (g)   Agent shall have received a copy of each of Viva's and DMD's
(i) charter documents and all amendments thereto and (ii) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date and certified by the applicable authorized Governmental Authority;

        (h)   Agent shall have received a copy of each of Viva's and DMD's
(i) bylaws and all amendments thereto and (ii) resolutions of each of Viva's and
DMD's Board of Directors and, to the extent required under applicable law,
stockholders, approving and authorizing the execution,

3

--------------------------------------------------------------------------------






delivery and performance of the Loan Documents to which Viva or DMD is, or will
be, a party and the transactions to be consummated in connection therewith, each
certified by an authorized officer of each of Viva and DMD (after giving effect
to the Viva and DMD Purchase) as being in full force and effect without any
modification or amendment;

        (i)    Agent shall have received a copy of Acquisition Newco's
(i) bylaws and all amendments thereto and (ii) resolutions of Acquisition
Newco's Board of Directors and, to the extent required under applicable law,
stockholders, approving and authorizing the execution, delivery and performance
of the purchase agreements with respect to the Viva and DMD purchase and the
Loan Documents to which Acquisition Newco is, or will be, a party and the
transactions to be consummated in connection therewith, each certified by
Acquisition Newco's corporate secretary or an assistant secretary (after giving
effect to the Viva and DMD Purchase) as being in full force and effect without
any modification or amendment;

        (j)    Agent shall have received a signature and incumbency certificate
of the officers of each of Acquisition Newco, Viva and DMD, certified by a
managing director or other officer of each of Acquisition Newco, Viva and DMD
(after giving effect to the Viva and DMD Purchase) as being true, accurate,
correct and complete in all respects;

        (k)   Agent shall have received executed copies of purchase agreements
executed in connection with the Viva and DMD Purchase, together with all
amendments thereto, and all documentation delivered in connection therewith (all
in form and substance satisfactory to Agent), certified by an authorized officer
of Acquisition Newco to be true and complete and in full force and effect as of
the Effective Date;

        (l)    Within thirty (30) days after the consummation of the Viva and
DMD Purchase, Agent shall have received a legal opinion of counsel acceptable to
Agent (subject to customary qualifications) which shall provide (i) that the
Loan Documents have been duly authorized, executed and delivered by, and are
enforceable against, Acquisition Newco, Viva and DMD, (ii) that the Viva and DMD
Purchase was approved by all requisite corporate action by Acquisition Newco and
(iii) such other opinions as Agent may reasonably request, all in form and
substance satisfactory to Agent;

        (m)  Upon Agent's request, Agent shall have received, within thirty
(30) days after the consummation of the Viva and DMD Purchase, a copy of the
Assignment of Representations and Warranties, duly executed by an authorized
officer of Acquisition Newco and acknowledged by the Selling Stockholders;

        (n)   Within thirty (30) days after the consummation of the Viva and DMD
Purchase, Agent shall have received evidence that CT Corporation has been
appointed as agent for service of process for each of Acquisition Newco, Viva
and DMD; and

        (o)   The Viva and DMD Purchase shall have been consummated on or prior
to July 30, 2004.

        4.    Consent to U.C. Light Investment.    As of the Effective Date,
(i) Agent and Requisite Lenders hereby consent to the transfer by SMB of its
interest in and to the Patent to Investment Newco; (ii) Agent hereby releases
its Lien on the Patent and agrees to execute and deliver to Borrowers UCC-3
amendments and/or any other releases reasonably requested by Borrowers and at
Borrowers' expense, and (iii) Agent and the Requisite Lenders agree that the
consummation of the U.C. Light Investment on the terms and conditions set forth
in the Subscription Agreement shall not create a breach under Sections 6.8 of
the Credit Agreement; provided that, so long as no adverse consequences as a
result of financial assistance would result therefrom, within thirty (30) days
of the Effective Date Agent shall have received a Pledge Agreement or a pledge
amendment (the "Investment Newco Pledge Agreement"), in form and substance
satisfactory to Agent, pursuant to which SMB pledges its interest in the issued
and outstanding equity of Investment Newco to Agent, duly executed and delivered
by an

4

--------------------------------------------------------------------------------



authorized officer of SMB, together with, to the extent that SMB's equity
interest of Investment Newco pledged by SMB pursuant to the terms of the
Investment Newco Pledge Agreement has been certificated, an original certificate
representing said equity interest.

        5.    Consent to ADC Merger.    As of the Effective Date, Agent and
Requisite Lenders hereby agree that the consummation of the ADC Merger shall not
create a breach under Sections 6.1 of the Credit Agreement, provided that:

        (a)   (i) Agent shall have received evidence satisfactory to Agent that
each of the conditions precedent to a Permitted Acquisition set forth in
Section 6.1(i)—(xi) of the Credit Agreement have been satisfied in connection
with the ADC Merger (other than the conditions set forth in Section 6.1(i),
Section 6.1(v), Section 6.1(vi) and Section 6.1(ix) which are hereby waived,
provided that (A) the Credit Parties do not expend any cash in connection with
the ADC Merger other than for costs and expenses and cash payments to the
selling stockholders of ADC which do not exceed (x) $2,800,000 in the aggregate
with respect to consummation of the ADC Merger and (y) the Additional Merger
Compensation and (B) all Indebtedness, Guaranteed Indebtedness, contingent
obligations and other liabilities (other than ordinary course trade payables) of
ADC incurred, assumed or otherwise reflected on the consolidated balance sheet
of Borrowers and Merger Newco after giving effect to such ADC Merger are paid,
and all Liens (other than Permitted Encumbrances) on the assets and stock of
Merger Newco are terminated, concurrently with the consummation of the ADC
Merger), and (ii) Merger Newco shall grant a first priority perfected security
interest (subject to Permitted Encumbrances) in all of its respective assets to
secure the Obligations of the Credit Parties and execute all documents and take
all actions (including obtaining landlord waivers in form and substance
reasonably satisfactory to Agent) requested by Agent in connection therewith;

        (b)   Agent shall have received (i) a Guaranty and Joinder Agreement, in
each case, in form and substance satisfactory to Agent, pursuant to which Merger
Newco agrees to guarantee the Obligations of the Credit Parties under the Loan
Documents and become a party to the Loan Documents; (ii) a Pledge Agreement or a
pledge amendment (the "Innovations Pledge Agreement"), in form and substance
satisfactory to Agent, pursuant to which Innovations pledges one hundred percent
(100%) of the issued and outstanding equity interest of Merger Newco (the
"Merger Newco Stock") to Agent, duly executed by an authorized officer of
Innovations;

        (c)   Agent shall have received an original certificate representing the
Merger Newco Stock pledged by Innovations pursuant to the terms of the
Innovations Pledge Agreement;

        (d)   Within thirty (30) days, or such longer period as Agent may
consent to in its sole discretion, after the consummation of the ADC Merger,
Agent shall have received tri-party blocked account agreements, in form and
substance reasonably satisfactory to Agent, duly executed and delivered by
Merger Newco and each bank where Merger Newco has established a deposit or
disbursement account (other than payroll accounts), in each case in accordance
with the requirements set forth in Section 1.8 and Annex C of the Credit
Agreement;

        (e)   Agent shall have received (x) updated Schedules 3.1, 3.2, 3.6,
3.7, 3.8, 3.15, 3.19 and 5.1 to the Credit Agreement and (y) a revised
Exhibit A-1 updated to include Material Contracts, if any, to which Merger Newco
is a party, each in form and substance satisfactory to Agent, after giving pro
forma effect to the ADC Merger;

        (f)    Agent shall have received a copy of each of (i) Merger Newco's
and ADC's charter documents and all amendments thereto and (ii) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where their respective ownership or lease
of property or the conduct of its business requires such qualification, each
dated a recent date and certified by the applicable authorized Governmental
Authority;

5

--------------------------------------------------------------------------------






        (g)   Agent shall have received a copy of (i) each of Merger Newco's and
ADC's bylaws and all amendments thereto (ii) resolutions of Merger Newco's and
ADC's Board of Directors and, to the extent required under applicable law,
stockholders, approving and authorizing the ADC Merger and the execution,
delivery and performance of the transaction documents to be executed in
connection with the ADC Merger, and (iii) resolutions of Merger Newco's Board of
Directors and, to the extent required under applicable law, stockholders,
approving and authorizing the Loan Documents to which Merger Newco will be a
party, each certified by an authorized officer of Merger Newco as being in full
force and effect without any modification or amendment in the case of clauses
(i) and (ii) immediately prior to the effective time for the ADC Merger, and in
the case of clause (iii) as of the Effective Date;

        (h)   Agent shall have received a signature and incumbency certificate
of the officers of each of Merger Newco, certified by Merger Newco's corporate
secretary or an assistant secretary as being true, accurate, correct and
complete in all respects;

        (i)    Agent shall have received executed copies of the agreement and
plan of merger executed in connection with the ADC Merger, together with all
amendments thereto, and all documentation delivered in connection therewith (all
in form and substance satisfactory to Agent), certified by an authorized officer
of Merger Newco to be true and complete and in full force and effect as of the
Effective Date;

        (j)    Agent shall have received a legal opinion of counsel acceptable
to Agent (subject to customary qualifications) which shall provide (i) that the
Loan Documents have been duly authorized, executed and delivered by, and are
enforceable against Merger Newco, (ii) that the ADC Merger was approved by all
requisite corporate action by Merger Newco and ADC and (iii) such other opinions
as Agent may reasonably request, all in form and substance satisfactory to
Agent;

        (k)   Upon Agent's request, Agent shall have received a copy of the
Assignment of Representations and Warranties, duly executed by an authorized
officer of Merger Newco and acknowledged by selling stockholders of ADC

        (l)    Agent shall have received evidence that CT Corporation has been
appointed as agent for service of process for Merger Newco; and

        (m)  The ADC Merger shall have been consummated on or prior to July 30,
2004.

        6.    Consent to IV Diagnostics Purchase.    As of the Effective Date,
Agent and Requisite Lenders hereby agree that the consummation of the IV
Diagnostics Purchase shall not create a breach under Sections 6.1 of the Credit
Agreement, provided that:

        (a)   the Credit Parties do not expend any cash in connection with the
IV Diagnostics Purchase other than for costs and expenses and cash payments to
Dror Yeffet or Mihal Jacobi which do not exceed $10,000 in the aggregate;

        (b)   Agent shall have received (i) a Joinder Agreement pursuant to
which IV Diagnostics agrees to become a party to the Credit Agreement for
purposes of Section 11.19 thereof; provided, that such action does not violate
the "financial assistance" laws of the United Kingdom or require "white wash
procedures" thereunder, and (ii) such further assurances regarding the existing
fixed and floating charge in favor of Agent over all of the issued and
outstanding equity interests of IV Diagnostics (the "IV Diagnostics Stock") as
Agent shall reasonably request, including a pledge agreement or pledge amendment
(the "IV Diagnostics Pledge Agreement") in form and substance satisfactory to
Agent, in either case duly executed and delivered by an authorized officer of IV
Diagnostics and/or Inverness UK, as applicable;

6

--------------------------------------------------------------------------------






        (c)   Agent shall have received an original certificate representing the
IV Diagnostics Stock pledged by Inverness UK pursuant to the terms of the IV
Diagnostics Pledge Agreement;

        (d)   Agent shall have received a copy of IV Diagnostics' (i) charter
documents and all amendments thereto and (ii) good standing certificates or the
foreign equivalent and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date and certified by
the applicable authorized Governmental Authority;

        (e)   Agent shall have received updated Schedules 11.19(a) and 11.19(b)
to the Credit Agreement, revised to include Indebtedness and Liens of IV
Diagnostics;

        (f)    Agent shall have received a copy of IV Diagnostics' (i) bylaws
and all amendments thereto and (ii) resolutions of IV Diagnostics' Board of
Directors and, to the extent required under applicable law, stockholders,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which IV Diagnostics is, or will be, a party and the transactions
to be consummated in connection therewith, each certified by an authorized
officer of IV Diagnostics (after giving effect to the IV Diagnostics Purchase)
as being in full force and effect without any modification or amendment;

        (g)   Agent shall have received a copy of Inverness UK's (i) bylaws and
all amendments thereto and (ii) resolutions of Inverness UK's Board of Directors
and, to the extent required under applicable law, stockholders, approving and
authorizing the execution, delivery and performance of the purchase agreement
with respect to the purchase of IV Diagnostics and the Loan Documents to which
Inverness UK is, or will be, a party and the transactions to be consummated in
connection therewith, each certified by Inverness UK's corporate secretary or an
assistant secretary (after giving effect to the IV Diagnostics Purchase) as
being in full force and effect without any modification or amendment;

        (h)   Agent shall have received a signature and incumbency certificate
of the officers of IV Diagnostics, certified by IV Diagnostics' corporate
secretary or an assistant secretary (after giving effect to the IV Diagnostics
Purchase) as being true, accurate, correct and complete in all respects;

        (i)    Agent shall have received executed copies of any stock purchase
agreement executed in connection with the IV Diagnostics Purchase, together with
all amendments thereto, and all documentation delivered in connection therewith
(each of which shall be in form and substance satisfactory to Agent), certified
by an authorized signatory for Inverness UK to be true and complete and in full
force and effect as of the Effective Date;

        (j)    Upon Agent's request, Agent shall have received evidence that CT
Corporation has been appointed as agent for service of process of IV
Diagnostics; and

        (k)   The IV Diagnostics Purchase shall have been consummated on or
prior to July 30, 2004.

7

--------------------------------------------------------------------------------



        7.    Amendment to Credit Agreement.    After the Effective Date, the
Credit Agreement shall be amended as follows:

        (a)   Clause (i) of Section 6.2 is hereby deleted in its entirety and
replaced with the following:

"(i) Scandinavian Micro Biodevices Aps shall be permitted to make and permit to
exist an investment in [Lumiscence A/S], which investment shall be limited
solely to the contribution by Scandinavian Micro Biodevices Aps of its interest
in and to that certain Danish patent application (#PA 2003-01764) in exchange
for an equity interest in the outstanding capital of [Lumiscence A/S]; provided,
however, that if at any time, [Lumiscence A/S] qualifies as a Subsidiary of
Scandinavian Micro Biodevices Aps under the Credit Agreement, Scandinavian Micro
Biodevices Aps shall cause Lumiscence A/S to execute such documents as shall be
reasonably requested by Agent to effect the joinder of [Lumiscence A/S] as a
Credit Party to this Agreement; and (j) any Credit Party may make capital
contributions to any other Credit Party it holds an interest in and any Credit
Party may make any other investments in any other Credit Parties to the extent
permitted under Section 6.5(b)."

        (b)   The definition of "Excluded US Subsidiaries" in Annex A of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:

"means, collectively, (a) IVC Industries, Inc., a Delaware corporation; and
(b) SelfCare- PBM, LLC, a Delaware limited liability company."

        (c)   The definition of "Excluded European Subsidiaries" in Annex A of
the Credit Agreement shall be deleted in its entirety and replaced with the
following:

"means, collectively, (a) Unipath BV, an entity organized under the laws of The
Netherlands; (b) Unipath Management Company Limited, a company organized under
the laws of England and Wales; (c) Unipath Scandinavia AB, an entity organized
under the laws of Sweden; (d) Inverness Medical Benelux Bvab, an entity
organized under the laws of Belgium; (e) Hall Laboratories Ltd., an entity
organized under the laws of Yukon, Canada; (f) Orgenics and each of the
Subsidiaries of Orgenics; and (e) IV Diagnostics and each of the Subsidiaries of
IV Diagnostics."

        (d)   Annex A of the Credit Agreement shall be amended to insert the
following definition:

""IV Diagnostics" means IV Diagnostics Limited, an entity organized under the
laws of the United Kingdom."

        (e)   Section 11.9 of the Credit Agreement shall be deleted in its
entirety and replaced with the following:

"11.19 Negative Pledge.    Each of Orgentics, IV Diagnostics and Unipath
Scandinavia AB hereby covenant and agree with Agent and Lenders that such Person
shall not (a) create, incur, assume or permit to exist any Indebtedness other
than (i) such Indebtedness existing on the Closing Date or with respect to IV
Diagnostics on the date of the Sixth Amendment and Consent to this Agreement,
listed on Disclosure Schedule 11.19(a), provided that the aggregate combined
amount of Indebtedness of Orgenics and IV Diagnostics does not exceed $1,000,000
(or the Equivalent Amount thereof) at any time, and (iii) refinancings thereof
or amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof or changing the amortization thereof (other than to
extend the same) and that are otherwise on terms and conditions no less
favorable to such Person, as determined by Agent in good faith, than the terms
of the Indebtedness being refinanced, amended or modified, or (b) create, incur,
assume or permit to exist any Lien on or with respect to any of its other
properties or assets (whether now owned or hereafter acquired) except for
(i) Permitted Encumbrances; (ii) Liens in existence on the date hereof or with
respect to IV Diagnostics on the date of the Sixth Amendment and Consent to this
Agreement and summarized on Disclosure Schedule 11.19(b) securing the
Indebtedness described on Disclosure Schedule 11.19(a) and (iii) permitted
refinancings, extension and renewals thereof, including extensions or renewals
of any such Liens; provided that the principal

8

--------------------------------------------------------------------------------






amount of the Indebtedness so secured is not increased and the Lien does not
attach to any other property."

        8.    Amendment to the Post Closing Letter.    As of the Amendment
Effective Date, clause (iii) of paragraph 1 of the Post Closing Letter shall be
amended by deleting the date "May 31, 2004" as it appears therein and inserting
the date "June 30, 2004" in lieu thereof.

        9.    Representations and Warranties.    To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

        (a)   The execution, delivery and performance by Acquisition Newco,
Investment Newco, Merger Newco and each Credit Party of the agreements executed
or to be executed in connection with the Viva and DMD Purchase, the ADC Merger,
the U.C. Light Investment and the IV Diagnostics Purchase (collectively the
"Transaction Documents") and any Loan Documents to which it is or will be a
party and the creation of all Liens provided for therein: (i) are within such
Person's corporate, company or partnership power; (ii) have been (or will be
prior to execution thereof) duly authorized by all necessary corporate, limited
liability company or limited partnership action; (iii) do not contravene any
provision of such Person's charter, bylaws or equivalent constitutive documents
or partnership or operating agreement, as applicable; (iv) do not violate any
law or regulation, or any order or decree of any court or Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of such Person; and (vii) do not
require the consent or approval of any Governmental Authority or any other
Person except those which will have been duly obtained, made or complied with
prior to the Effective Date.

        (b)   This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

        (c)   This Amendment constitutes a legal, valid and binding obligation
of each of the Credit Parties, enforceable against each of them in accordance
with its terms.

        (d)   No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

        (e)   No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party's right or power to enter into or perform any of its
obligations under any Transaction Document, this Amendment or any other Loan
Document to which it is or will be, a party, or the validity or enforceability
of this Amendment, any Transaction Document, the Credit Agreement or any Loan
Document or any action taken thereunder, or (ii) has a reasonable risk of being
determined adversely to any Credit Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect after giving effect to
this Amendment.

        (f)    The representations and warranties of Acquisition Newco,
Investment Newco, Merger Newco and the Credit Parties contained in the
Transaction Documents, the Credit Agreement and each other Loan Document shall
be true and correct in all material respects on and as of (i) the Effective
Date, (ii) the date the Viva and DMD Purchase is consummated (both before and
after giving effect to the Viva and DMD Purchase), (iii) the date the ADC Merger
is consummated (both before and after giving effect to the ADC Merger), (iv) the
date the U.C. Light Investment is consummated (both before and after giving
effect to the U.C. Light Investment), and (v) the

9

--------------------------------------------------------------------------------






date the IV Diagnostics Purchase is consummated (both before and after giving
effect to the IV Diagnostics Purchase; in each case, with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

        (g)   Prior to the consummation of the Proposed Transactions, the
Reporting Credit Parties shall have completed their due diligence investigation
with respect to such transactions, which investigation shall have been conducted
in a similar manner to that which would have been conducted by a prudent
purchaser of a comparable business.

        (h)   Each Credit Party that is a party to the Transaction Documents or
any Loan Documents delivered in connection with the Proposed Transactions (after
taking into consideration all rights of contribution and indemnity such Credit
Party has against Innovations and each other Subsidiary of Innovations) will be
Solvent upon consummation of the Proposed Transactions.

        (i)    No information contained in the Transaction Documents or any
document furnished in connection with any of the foregoing (including, without
limitation, the memorandums describing the proposed transactions) contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which they were made.

        (j)    The value of the SMB's interest in the patent being transferred
by SMB to Investment Newco is not greater than $250,000 and such patent is not
material to any Credit Party's business.

        (k)   As of May 31, 2004, the Credit Parties have substantially complied
with the provisions of clause (iii) of paragraph 1 of the Post Closing Letter.

        10.    No Other Amendments/Waivers.    Except as expressly provided
herein, (a) the Credit Agreement shall be unmodified and shall continue to be in
full force and effect in accordance with its terms and (b) this Amendment shall
not be deemed a waiver of any term or condition of any Loan Document and shall
not be deemed to prejudice any right or rights which Agent or any Lender may now
have or may have in the future under or in connection with any Loan Document or
any of the instruments or agreements referred to therein, as the same may be
amended from time to time.

        11.    Outstanding Indebtedness; Waiver of Claims.    Each of Borrowers
and other Credit Parties hereby acknowledges and agrees that as of May 18, 2004,
(a) there are no outstanding European Revolving Loans and (b) there are no
outstanding US Revolving Loans. Borrowers and each other Credit Party hereby
waives, releases, remises and forever discharges Agent, Lenders and each other
Indemnified Person from any and all claims, suits, actions, investigations,
proceedings or demands arising out of or in connection with the Credit Agreement
(collectively, "Claims"), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which any Borrower or any other Credit Party
ever had, now has or might hereafter have against Agent or Lenders which
relates, directly or indirectly, to any acts or omissions of Agent, Lenders or
any other Indemnified Person on or prior to the Effective Date, provided, that
no Borrower nor any other Credit Party waives any Claim solely to the extent
such Claim relates to Agent's or any Lender's gross negligence or willful
misconduct.

        12.    Expenses.    Borrowers hereby reconfirm their obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse Agent for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

10

--------------------------------------------------------------------------------




        13.    Effectiveness.    This Amendment shall become effective as of the
date hereof (the "Effective Date") only upon satisfaction in full in the
judgment of Agent of each of the following conditions:

        (a)    Amendment.    Agent shall have received six (6) original
signature pages to this Amendment, duly executed and delivered by Agent,
Requisite Lenders and each of the Credit Parties.

        (b)    Payment of Expenses.    Borrowers shall have paid to Agent all
costs, fees and expenses owing in connection with this Amendment and the other
Loan Documents and due to Agent (including, without limitation, reasonable legal
fees and expenses).

        (c)    Representations and Warranties.    The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the Effective Date; provided, however that the
amendment under Section 7(e) above shall not be effective at any time if the
agreement by IV Diagnostics thereof would violate the "financial assistance"
laws of the United Kingdom or require "white wash procedures" thereunder.

        14.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        15.    Counterparts.    This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

        16.    Consent to Amendment to Schedules to Credit Agreement.    Each of
the Requisite Lenders hereby consents to the amendments to the Schedules to the
Credit Agreement referred to in Section 2(e) of this Amendment.

        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

    BORROWERS
 
 
WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS LIMITED
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name:  Anthony J. Bernardo
Title:    Duly Authorized Signatory
 
 
AGENT AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
 
 
By:
/s/  ILLEGIBLE      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as Co-Syndication Agent, Documentation Agent and Lender        


11

--------------------------------------------------------------------------------




 
 
By:


--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS SECURITIES LLC,
as Co-Syndication Agent
 
 
By:
/s/  DAVID A. JUGE, MANAGING DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
/s/  OLIVER O TRUMBO, II, DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
/s/  WILFRED V. SAINT, DIRECTOR BANKING PRODUCTS SERVICES, US      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
/s/  JOSELIN FERNANDES, ASSOCIATE DIRECTOR BANKING PRODUCTS SERVICES, US      

--------------------------------------------------------------------------------

Duly Authorized Signatory

12

--------------------------------------------------------------------------------



        The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as Borrowers.

    INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH DIAGNOSTICS, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II
UNIPATH LIMITED APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
MORPHEUS ACQUISITION LLC
INVERNESS MEDICAL CANADA INC.
MEDICALE INVERNESS CANADA INC.
INNOVATIONS RESEARCH LLC
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name:  Anthony J. Bernardo
Title:    Duly Authorized Signatory
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND LTD
LIAB. CO
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH
SCANDINAVIAN MICRO BIODEVICES APS
SELFCARE TECHNOLOGY, INC.
 
 
By:
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

Name:  Paul T. Hempel
Title:    Duly Authorized Signatory
MORPHEUS ACQUISITION LLC      


13

--------------------------------------------------------------------------------







QuickLinks


EXHIBIT 10.1

